Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 1 of 13 PAGEID #: 412




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JANE DOE S.W., an individual,                    :

                   Plaintiff,                    :       Case No. 2:19-cv-1194

vs.                                              :       Judge Algenon L. Marbley

LORAIN-ELYRIA MOTEL, INC., et. al.,              :       Chief Mag. Judge Elizabeth P. Deavers

                   Defendants.                   :


                  MOTION FOR JUDGMENT ON THE PLEADINGS OF
                  DEFENDANT SRI RAM, LLC (dba ECONOMY INN)


       Now comes Defendant SRI Ram, LLC (hereinafter “SRI Ram, LLC” or “SRI Ram”), by

and through counsel, and pursuant to Rule 12(c) of the Federal Rules of Civil Procedure hereby

moves this Court for an Order dismissing Plaintiff’s Complaint (Doc. 1) as it pertains to SRI Ram.

Plaintiff’s Complaint fails to state a claim for which relief can be granted as more fully set forth

in the attached memorandum.

                                                     Respectfully submitted,


                                                     /s/ Matthew S. Teetor
                                                     William B. Benson            (0047181)
                                                     Molly R. Gwin                (0088189)
                                                     Matthew S. Teetor            (0087009)
                                                     ISAAC WILES BURKHOLDER & TEETOR, LLC
                                                     Two Miranova Place, Suite 700
                                                     Columbus, Ohio 43215
                                                     (614) 221-2121
                                                     Fax (614) 365-9516
                                                     email: wbenson@isaacwiles.com
                                                            mgwin@isaacwiles.com
                                                            mteetor@isaacwiles.com
                                                     Attorneys for Defendant SRI Ram, LLC
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 2 of 13 PAGEID #: 413




                                MEMORANDUM IN SUPPORT

   I.      INTRODUCTION

        Plaintiff, a survivor of sex trafficking, has brought this lawsuit under the Trafficking

Victims Protection Reauthorization Act (“TVPRA”), 18 U.S.C. § 1595 against three motels in the

northern Ohio area. She alleges that she was trafficked for sex by an unnamed individual and that

during her ordeal she stayed at each of the three motels identified in the Complaint at unspecified

times for unspecified durations. (See Doc. # 1, generally).

        Plaintiff asserts allegations against all Defendants for alleged violations of TVPRA,

general negligence, premises liability, and unjust enrichment. Id.

        Concerning Defendant SRI Ram, LLC, (dba Economy Inn) specifically, Plaintiff has

alleged that:

        1) Sri Ram does business as “Economy Inn.” Id., at ¶ 14;

        2) Economy Inn has multiple locations throughout Ohio, including Muskingham [sic]
           County, Ohio. Id., at ¶ 15;

        3) Plaintiff was trafficked for in January 2017 at the Economy Inn located at 1070 Graham
           Road in Cuyahoga Falls. Id., at ¶ 52;

        4) Economy Inn has been on notice of repeated incidents of sex trafficking occurring on
           its properties, yet the brand has failed to take action to prevent sex trafficking. Id., at
           ¶ 85; and

        5) Economy Inn hotels have been aware of sex trafficking occurring on its properties
           through online review websites showing the pervasiveness of customer reported sex
           trafficking on Economy Inn Brand properties” Id., at ¶ 86.

        In support of her allegations that the “Economy Inn” operated by Defendant SRI Ram, LLC

was on notice of incidents of sex trafficking, Plaintiff then quotes a news article from Louisville,

Kentucky and two unverified Yelp.com reviews - - one from an “Economy Inn” motel located




                                                  2
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 3 of 13 PAGEID #: 414




Yakima, Washington and another from an “Economy Inn” motel located in San Bernardino,

California. (See Doc. # 1, ¶ 86).

       While Plaintiff has correctly identified in her Complaint that SRI Ram, LLC operates a

motel that does business as “Economy Inn” located at 1070 Graham Road in Cuyahoga Fall, Ohio,

(See Doc. # 1, at ¶ 14), that is the only motel that is owned and operated by SRI Ram, LLC.

Plaintiff’s allegations that Defendant SRI Ram, LLC maintains other short-term lodging

businesses or that SRI Ram, LLC is somehow part of a network or brand of motel/hotels known

as “Economy Inn” are wholly incorrect and devoid of sufficient factual support in the Complaint.

       To the contrary, SRI Ram, LLC is a closely-held, limited liability corporation that does

business under the fictitious name “Economy Inn” in its operation of a single motel in the

Cuyahoga Falls area. See affidavit of Chetankumar Petal, attached. SRI Ram, LLC is neither a

franchise nor does not own, operate, control, or do business with any other motel business that

may also operate under fictitious name “Economy Inn.” Rather, the “Economy Inn” located at

1070 Graham Road is a wholly independent, family-owned business that is distinct and separate

from any other motel in existence and just happens to operate under the common moniker

“Economy Inn.”

       Beyond her conclusory allegations, Plaintiff’s Complaint lacks any factual basis for her

allegations that SRI Ram, LLC knew or should have known about Plaintiff’s plight as a sex

trafficking victim or about any prior trafficking issues at any other motel that may also happen to

do business under the fictitious name “Economy Inn.”

       Plaintiff’s speculation that SRI Ram, LLC was or should have been on notice that Plaintiff

was being trafficked for sex is based on her allegation that completely unrelated motels, which are

located in different states and happen to operate under the same fictitious name as the motel




                                                3
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 4 of 13 PAGEID #: 415




operated by SRI Ram, LLC, had issues related to sex trafficking. That is legally insufficient for

Plaintiff to state a cause of action against SRI Ram, LLC. Plaintiff does not allege who at SRI

Ram, LLC, was on actual or constructive notice that she was a sex trafficking victim; she does not

allege when SRI Ram, LLC was allegedly put on such notice; she does not allege what specifically

would have alerted SRI Ram, LLC to suspect that Plaintiff was a victim of sex trafficking or how

anyone from SRI Ram, LLC could have ever actually known she was a victim.

         Plaintiff’s Complaint also lists several “signs of sex trafficking,” but she fails to allege in

her complaint that any of these supposed warning signs were present during her alleged stay at the

motel operated by SRI Ram, LLC. Plaintiff also fails to allege that any employee of SRI Ram,

LLC actually witnessed any of these “signs” of sex trafficking during Plaintiff’s alleged stay at the

motel.

         Plaintiff’s theory against SRI Ram, LLC is that: (1) other motel businesses across the

county operate under the name “Economy Inn;” (2) some of those unrelated businesses have had

issues related to sex trafficking on their premises; and (3) somehow those issues of unrelated sex

trafficking in other states put SRI Ram on notice that Plaintiff was being trafficked. This tenuous

theory is simply no basis to allege that SRI Ram, LLC knew (or should have or could have known)

that Plaintiff was a victim of sex trafficking. For these reasons that follow, Plaintiff’s conclusory

allegations are not enough to state a plausible claim for relief and Plaintiff’s Complaint should be

dismissed.

   II.       LAW AND ARGUMENT

             A. Standard of Review

         The standard of review for a motion for judgment on the pleadings under Federal Rule of

Civil Procedure 12(c) is the same as that used to address a motion to dismiss under Rule 12(b)(6).




                                                   4
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 5 of 13 PAGEID #: 416




Gascho v. Global Fitness Holdings, LLC, 918 F. Supp. 2d 708, 717 (S.D. Ohio 2013) (citing

Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007)). To avoid dismissal for failure to state a

claim, a complaint must contain sufficient factual matter that, when accepted as true, “state[s] a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007). In Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009), the

United States Supreme Court clarified the plausibility standard articulated in Twombly:

           Two working principles underlie our decision in Twombly. First, the tenet that a
           court must accept as true all of the allegations contained in a complaint is
           inapplicable to legal conclusions. Threadbare recitals of the elements of a cause
           of action, supported by mere conclusory statements, do not suffice. Id., at 555
           (Although for the purposes of a motion to dismiss we must take all of the factual
           allegations in the complaint as true, we “are not bound to accept as true a legal
           conclusion couched as a factual allegation” (internal quotation marks omitted)).
           Rule 8 marks a notable and generous departure from the hyper-technical, code-
           pleading regime of a prior era, but it does not unlock the doors of discovery for a
           plaintiff armed with nothing more than conclusions. Second, only a complaint that
           states a plausible claim for relief survives a motion to dismiss. Id., at 556.

Id. at 678-79, 127 S. Ct. at 1949–50 (emphasis added). The Court then gave direction on how to

determine plausibility:

           Determining whether a complaint states a plausible claim for relief will, as the
           Court of Appeals observed, be a context-specific task that requires the reviewing
           court to draw on its judicial experience and common sense. But where the well-
           pleaded facts do not permit the court to infer more than the mere possibility of
           misconduct, the complaint has alleged—but it has not “show[n]”—“that the pleader
           is entitled to relief.” Fed. Rule Civ. Proc. 8(a)(2).

Id. at 679, 127 S. Ct. at 1950 (internal citations omitted). As set forth in this memorandum and

based upon both the pleadings in this matter and the affidavit of Chetankumar Petal, Plaintiff’s

Complaint should be dismissed for failure to state plausible claims upon which the Court can grant

relief.1


1
  Federal courts have permitted a certain amount of flexibility attends the determination of whether a matter falls
“outside the pleading[s].” Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001). In addition, the courts have “taken
a liberal view of what falls within the pleadings for purposes of Rule 12(b)(6).” Id. Hence, documents attached to a


                                                          5
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 6 of 13 PAGEID #: 417




             B. Plaintiff’s allegations under the TVPRA fail as a matter of law.

                      a. Plaintiff’s Complaint does not plausibly allege that Defendant SRI
                         Ram, LLC participated in a “venture” with Plaintiff’s trafficker.

         The TVPRA permits a victim of trafficking to bring a civil action “against the perpetrator

(or whoever knowingly benefits, financially or by receiving anything of value from participation

in a venture which that person knew or should have known has engaged in a violation [of the

TVPRA]).” 18 USC § 1595 (emphasis added). Thus, in order for Plaintiff to recover against SRI

Ram, LLC, she must demonstrate SRI Ram knew that Plaintiff was being trafficked and knowingly

received benefits or something of value as a direct result of that trafficking. Plaintiff’s Complaint

alleges neither.

         Rather, Plaintiff’s Complaint makes the conclusory allegations that SRI Ram, LLC (dba

“Economy Inn”) knew or should have known that sex trafficking was occurring, but the Complaint

fails to set forth any plausible basis as to how SRI Ram should have known this information. See

(Doc. # 1, at ¶ 3). Plaintiff claims that “Economy Inn has multiple locations through Ohio,

including Muskingum County, Ohio.” (Id., at ¶ 15). This is incorrect. While there may be other

businesses throughout the country that operate under the fictitious name “Economy Inn,” those

businesses have no affiliation with Defendant SRI Ram and the business it operates as an

“Economy Inn.” See Affidavit of Chetankumar Petal, attached hereto as Exhibit 1. Other than the




motion to dismiss “are considered part of the pleadings if they are referred to in the plaintiff’s complaint and are
central to [plaintiff’s] claim.” Weiner v. Klais and Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997); McGee v. Simon &
Schuster Inc., 154 F. Supp. 2d 1308, 1311 n.3 (S.D. Ohio 2001). If extrinsic materials merely “fill in the contours and
details of the plaintiff’s complaint, and add nothing new,” they may be considered without converting the motion to
one for summary judgment. Yeary v. Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir. 1997); see also
Delahunt v. Cytodyne Tech., 241 F. Supp. 2d 827, 831-32 (S.D. Ohio 2003). Here, the affidavit of Chetankumar Petal
fills in the contours of Plaintiffs’ Complaint concerning her allegations related to SRI Ram, LLC and its “Economy
Inn” motel without adding anything new to her allegations. Accordingly, it is permissible that they be considered for
purposes of a Rule 12 motion.



                                                          6
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 7 of 13 PAGEID #: 418




“Economy Inn” located at 1070 Graham Road, SRI Ram, LLC owns no other real property and

operates no other business. (Id., at ¶ 3).

        Plaintiff’s Complaint then alleges that “upon information and belief” SRI Ram, LLC (dba

“Economy Inn”) was “on notice of repeated incidences of sex trafficking occurring on its

properties, yet the brand has failed to take action to prevent . . .” (Doc. #1, at ¶ 85). Plaintiff alleges

that SRI Ram, LLC should have been aware of her sex trafficking ordeal because other motels

under the moniker “Economy Inn” have had sex trafficking issues in the past. (Id., at ¶ 86). In

support of this allegation, Plaintiff quotes an article from “Insider Louisville” which depicts issues

at a motel doing business under the name “Economy Inn” in Louisville, Kentucky. Id. Plaintiff

cites two Yelp.com reviews – one for a motel business in Yakima, Washington and one for another

business in San Bernardino, California. Id. As demonstrated in this memorandum, those business

have absolutely no affiliation with SRI Ram.

        Plaintiff does not allege she was ever present at the Louisville, Yakima, or San Bernardino

motels; she does not allege that anyone from those motels ever contacted or spoke to any

representative of SRI Ram, LLC about her trafficking or about sex trafficking in general; she does

not allege that any one from SRI Ram, LLC was ever aware of the trafficking issues at the other

motels; and, most importantly, she does not allege that she ever told anyone associated with SRI

Ram that she was being trafficked.

        Plaintiff bases her theory against SRI Ram on the premise that SRI Ram was somehow on

notice that Plaintiff was being trafficked because the motel that SRI Ram operates does business

under the same name as unrelated motels in Louisville, Yakima, and San Bernardino where

separate incidents of trafficking allegedly occurred. This is not the standard under which one may

recover in a civil action under the TVPRA. As set forth above, the TVPRA permits recovery by




                                                    7
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 8 of 13 PAGEID #: 419




the victim of sex trafficking against either a perpetrator or one who knowingly benefits from

participation in the trafficking venture. SRI Ram does not fall in either category as Plaintiff’s

Complaint does not establish a plausible basis that SRI Ram had any knowledge that Plaintiff was

being trafficked at any point in time.

                   b. Plaintiff’s allegations concerning other motels that do business under
                      the name “Economy Inn” have nothing to do with SRI Ram, LLC or
                      her alleged trafficking.

       The day-to-day operation of Defendant’s motel does not render SRI Ram, LLC a

perpetrator or beneficiary of the sex trafficking crimes committed against Plaintiff, and does not

mean that SRI Ram knowingly received any benefit as part of that venture. Plaintiff does not

allege that any agent, employee, or representative of SRI Ram ever worked with our coordinated

with the actual individuals who trafficked Plaintiff. Plaintiff’s Complaint does not even identify

her identity or the identity of her trafficker and Plaintiff makes no allegation that her trafficker

ever had any interaction with SRI Ram other than to ostensibly rent a motel room to that individual

at some unspecified time.

       Plaintiff’s complaint contains bald legal conclusions and wholesale speculation that cannot

be construed as a plausible legal claim. Plaintiff’s allegations concerning unrelated motels that

operate under the same name do not demonstrate that any one associated with SRI Ram, LLC had

any knowledge of Plaintiff’s trafficking.

       Plaintiff’s “allegation” that “signs of dangerous conditions” associated with human

trafficking were not monitored (See Doc. # 1, ¶ 96) does not specify who saw these supposed signs

of human trafficking, when such signs were present, or if such signs ever even existed at the

“Economy Inn” operated by Sri Ram.




                                                 8
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 9 of 13 PAGEID #: 420




       Plaintiff cannot impute knowledge on to SRI Ram based on events that occurred at other

motels, operated by other entities in other states, that happen to do business under the same

fictitious “Economy Inn” name. The allegations made by Plaintiff concerning other motel

businesses that have no connection whatsoever to SRI Ram’s business or Plaintiff’s trafficking

and should not permit Plaintiff to escape Rule 12 scrutiny.      Plaintiff’s general condemnation of

the motel industry as a whole, does not equate to liability on the part of SRI Ram.

           C. Plaintiff’s allegation of negligence fails to state a claim upon which relief can
              be granted.

       In Count II of Plaintiff’s Complaint, Plaintiff generally alleges that Defendants employed

staff that “failed to observe and report signs of guest misconduct at their hotels . . . including, but

not limited to, signs of human trafficking and or sexual exploitation.” (Doc. #1, at ¶ 94). Plaintiff

also generally alleges a failure to train claim, but again fails to allege any employee of SRI Ram,

LLC ever witnessed any of the “signs of human trafficking” set forth in Plaintiff’s Complaint. (Id.,

at ¶¶ 91-101, and generally).

       Plaintiff’s Complaint does not identify a single employee of SRI Ram and does not even

generally describe the physical characteristics of any alleged employee of SRI Ram. (Id.,

generally). She does not allege what warning signs of exploitation any employee of SRI Ram ever

witnessed or that those particular warning signs occurred on the premises where SRI Ram operates

its motel. (Id., generally). She does not allege the dates when she allegedly stayed at SRI Ram’s

motel with any specificity, alleging only that her trafficking was “[b]eginning in 2017.” (Id., at ¶

4). She does not allege which room she stayed in at SRI Ram’s motel. (Id., generally). She does

not allege that she ever spoke to any employee of SRI Ram at any time or informed anyone from

SRI Ram about her situation. (Id.).




                                                  9
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 10 of 13 PAGEID #: 421




       Plaintiff’s conclusory allegations fail to set forth the who, what, where, when, why and

how of Plaintiff’s allegations. The Complaint fails to set forth a plausible claim for relief because

it is legally insufficient to establish that SRI Ram ever owed Plaintiff a duty or that any duty owed

was ever breached. SRI Ram respectfully requests that this Court dismiss Plaintiff’s Complaint as

a matter of law.

             D. Plaintiff’s allegations concerning premises liability fail to state a claim upon
                which relief can be granted.

       As set forth in the Motion to Dismiss filed by Defendant Best Western International

Incorporated (Doc. # 29, Page ID 141-44), Plaintiff’s allegations under a theory of premises

liability fails to state a claim upon which relief can be granted. SRI Ram, LLC further contends

that Plaintiff’s premises liability theory is predicated upon two fallacies and is legally insufficient

to withstand scrutiny under Rule 12. First, Plaintiff alleges that the act of her being trafficked by

an unknown and/or unspecified individual was a “dangerous condition” on the grounds of SRI

Ram’s motel. (Doc. #1, ¶ 104) Second, she alleges that SRI Ram had actual or constructive notice

of the alleged “dangerous condition” through on-line reviews “associated with Defendants.” (Id.,

at ¶ 105).

       Plaintiff’s alleged trafficking was perpetrated by an unidentified individual and is not a

“dangerous condition” on the grounds of the motel business operated by SRI Ram, LLC. Plaintiff

does not allege that the premises upon which SRI Ram operates its motel business had any

connection to her trafficking other than the fact that she allegedly stayed in an unspecified room

on the premises at an unspecified time for an unspecified duration at SRI Ram’s motel. She does

not allege that anyone associated with SRI Ram had any knowledge of this criminal activity or that

it was foreseeable in any manner by anyone associated with SRI Ram, LLC.




                                                  10
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 11 of 13 PAGEID #: 422




          Rather, with respect to SRI Ram, Plaintiff claims Defendant was on constructive notice of

her trafficking as a result of a single news article pertaining to an “Economy Inn” motel from

Louisville, Kentucky and two unverified Yelp.com reviews pertaining to Economy Inns located in

Yakima, Washington and San Bernardino, California, respectively. (See Doc. # 1, ¶ 86). As set

forth above and through the affidavit of Chetankumar Petal, these three motels do business under

the name “Economy Inn,” but that is where their relationship with SRI Ram, LLC ends. There is

no connection whatsoever to the on-line reviews cited in Plaintiff’s Complaint and SRI Ram’s

business other than the fictitious name “Economy Inn.” The Economy Inn operated by SRI Ram,

is wholly independent of all other motels, including all other motels operating under the name

“Economy Inn.”

          Further, Plaintiff does not allege that SRI Ram, LLC ever experienced any other instances

of human or sexual trafficking on its premises. She does not provide any allegations that others

were brought to SRI Ram’s motel for such activities or that SRI Ram was ever on notice of such

events.

          Based on the pleadings, Plaintiff’s has no basis for her allegation that SRI Ram was on

constructive notice of any trafficking on its own premises, much less that Plaintiff herself was the

victim of trafficking. SRI Ram respectfully requests that this Court dismiss Plaintiff’s Complaint

as a matter of law.

             E. Plaintiff’s allegation of unjust enrichment fails as a matter of law.

          As set forth in the Motion to Dismiss filed by Defendant Best Western International

Incorporated (Doc. # 29, Page ID 144-45), Plaintiff’s Complaint fails to set forth the required

elements for unjust enrichment. Plaintiff alleges in her Complaint that SRI Ram (and all

Defendants) somehow received an “increased profit margin” through the alleged renting of rooms




                                                 11
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 12 of 13 PAGEID #: 423




to Plaintiff and her traffickers. (Id., at ¶¶ 112-15). However, as set forth above Plaintiff’s

allegations with respect to SRI Ram are predicated upon Plaintiff’s allegation that SRI Ram was

on somehow on constructive notice of trafficking in general as a result of a single news article

pertaining to an “Economy Inn” motel from Louisville, Kentucky and two unverified Yelp.com

reviews pertaining to Economy Inns located in Yakima, Washington and San Bernardino,

California, respectively, and that it was somehow on actual notice of Plaintiff being trafficked.

          As set forth above, Plaintiff’s conclusory allegation fail to establish even a plausible claim

that SRI Ram was ever on notice of her trafficking. SRI Ram respectfully requests that this Court

dismiss Plaintiff’s Complaint as a matter of law.

   III.      CONCLUSION

          While the ordeal that Plaintiff endured is truly a terrible circumstance for anyone to ever

find themselves in, there is no basis for Plaintiff’s claims against SRI Ram, LLC. SRI Ram

operates a single motel in Cuyahoga Falls, Ohio that is not legally associated with any other hotel

in Ohio, the United States, or the world. It is a family-owned business. The proprietors raised

their two children on the premises and, thus, had an even greater interest in maintaining a safe

premise than the average motel/hotel operator. See Affidavit of Chetankumar Petal, attached.

Defendant SRI Ram, LLC respectfully requests that Plaintiff’s Complaint be dismissed with

prejudice.




                                                   12
Case: 2:19-cv-01194-ALM-EPD Doc #: 61 Filed: 10/03/19 Page: 13 of 13 PAGEID #: 424




                                                       Respectfully submitted,


                                                       /s/ Matthew S. Teetor
                                                       William B. Benson            (0047181)
                                                       Molly R. Gwin                (0088189)
                                                       Matthew S. Teetor            (0087009)
                                                       ISAAC WILES BURKHOLDER & TEETOR, LLC
                                                       Two Miranova Place, Suite 700
                                                       Columbus, Ohio 43215
                                                       (614) 221-2121
                                                       Fax (614) 365-9516
                                                       email: wbenson@isaacwiles.com
                                                              mgwin@isaacwiles.com
                                                              mteetor@isaacwiles.com
                                                       Attorneys for Defendant SRI Ram, LLC



                                 CERTIFICATE OF SERVICE


       I hereby certify that on October 3, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ Matthew S. Teetor
                                                       Matthew S. Teetor               (0087009)




                                                  13
